DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-7, 9, 10, 12-18, & 20 is/are rejected under 35 U.S.C. 102(a (1) as being anticipated by Grusby (US Pub no. 2010/0078804 A1).

 	Regarding claim 1, Grusby et al  discloses an electronic device structure (fig. 3) comprising: a substrate (18)having a substrate first major surface, an opposing substrate second major surface, and a first conductive pattern(34b) adjacent to the substrate(18) first major surface(fig. 3); a first electronic component (16) having a first major surface(30), an opposing second major surface(32), a first edge surface, and an opposing second edge surface (fig. 3); and a package body (20)encapsulating the first electronic component (16), wherein the first edge surface is attached to the first conductive pattern(34b) with a conductive material (38)so that the 
Regarding claim 3, Grusby et al discloses wherein: the first electronic component (16) comprises a semiconductor die having a width-to- height ratio greater than one (1) where the width is defined by the first edge surface (fig. 3).
Regarding claim 4, Grusby et al discloses wherein: the conductive material (38) further comprises a solder material [0026].
Regarding claim 5, Grusby et al discloses wherein: the conductive bumps (38) are laterally disposed along the first edge surface of the first electronic component (16) fig. 3.
Regarding claim 6, Grusby et al discloses wherein: the first electronic component (16) further comprises a second conductive pattern (34a or 37) fig. 3.
Regarding claim 7, Grusby et al discloses wherein: the second conductive pattern (37) comprises a first portion adjacent to the first major surface and a second portion adjacent to the second major surface (fig. 3).
Regarding claim 9, Grusby et al discloses further comprising: a through-substrate via (TSV) (36) extending through the first electronic component (16), wherein: the through-substrate via (TSV) (36) electrically couples the second conductive pattern (34a) to the first conductive pattern (34b).
Regarding claim 10, Grusby et al discloses wherein: the conductive bumps (38) are disposed proximate to the first edge surface and proximate to both the first major surface and the second major surface of the first electronic component (16) fig. 3.

Regarding claim 13, Grusby et al discloses an electronic device structure (fig. 3)comprising: a substrate (18)having a substrate first major surface, an opposing substrate second major surface(fig.3), and a first conductive pattern (34b) adjacent the substrate(18) first major surface; and a first electronic component (16)having a first major surface, an opposing second major surface, a first edge surface, and an opposing second edge surface, wherein: the first electronic component (16)is attached to the substrate(18) first major surface at the first edge surface so that the first electronic component (16)is standing upright to space the second edge surface away from the substrate (18)first major surface; and the first edge surface is attached with a conductive material (38)comprising conductive bumps (fig. 3).
Regarding claim 14, Grusby et al discloses wherein: the conductive material (38) further comprises solder [0026].
Regarding claim 15, Grusby et al discloses wherein: the first electronic component (16) is electrically coupled to the first conductive pattern (34b) fig. 3.
Regarding claim 16, Grusby et al discloses further comprising: a second electronic component (12b)attached to the substrate (18) first major surface; a third electronic component (39) attached to the substrate (18) second major surface; and a package body (20)encapsulating the first electronic component(16) and the second electronic component (12b) fig. 3.

Regarding claim 18, Grusby et al discloses an electronic device structure (fig. 3), comprising: a substrate(18) having a substrate first major surface, an opposing substrate second major surface, and a substrate conductive pattern (34b)adjacent the substrate first major surface; and a first electronic component(16) having a first major surface, an opposing second major surface, a first edge surface, an opposing second edge surface, and a first conductive pattern (34a)disposed adjacent at least the first major surface, wherein: the first edge surface is attached to the substrate conductive pattern(34b) with a conductive material(38) the first major surface is disposed such that the second edge surface is distal to the substrate(18) first major surface; and the conductive material(38)is electrically coupled to the first conductive pattern(34a)(fig. 3).
Regarding claim 20, Grusby et al discloses wherein: the conductive material (38)comprises conductive bumps the first electronic component (16)further comprises: a through-substrate via (TSV)(36) extending from the first major surface to the second major surface; and the through-substrate via (TSV)(36) electrically couples at least one conductive bump (38)to the first conductive pattern(34a) fig. 3.
Claim(s) 1-7, 10, & 11 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by KatKar (US Pub no. 2018/0040544 A1).
Regarding claim 1, Katkar et al discloses (fig. 4) an electronic device structure comprising:  a substrate (406) having a substrate first major surface, an opposing substrate second major surface, and a first conductive pattern (604) [0059] [0041] adjacent to the substrate first major surface a first electronic component (416) having a first major surface, an opposing second major surface, a first edge surface, and an opposing second edge surface; and
a package body (420)encapsulating the first electronic component(416), wherein: the first edge surface is attached to the first conductive pattern( 604)[0059][0041]with a conductive material (430)so that the first electronic component(416) is an upright position with the second edge surface spaced further away from the substrate major surface than the first edge surface; and  the conductive material (430)comprises conductive bumps fig. 4) [0039].
Regarding claim 2, KatKar et al discloses further comprising: an underfill layer adjacent to the first edge surface [0039].
Regarding claim 3, KatKar et al discloses wherein: the first electronic component (416) comprises a semiconductor die having a width-to- height ratio greater than one (1) where the width is defined by the first edge surface (fig. 4).
Regarding claim 4, KatKar et al discloses wherein: the conductive material (430) further comprises a solder material [0039].
Regarding claim 5, KatKar et al discloses wherein: the conductive bumps (430) are laterally disposed along the first edge surface of the first electronic component (416) fig. 4.
Regarding claim 6, KatKar et al discloses wherein: the first electronic component (416) further comprises a second conductive pattern (428) fig. 4.

Regarding claim 10, KatKar et al discloses wherein: the conductive bumps (430) are disposed proximate to the first edge surface and proximate to both the first major surface and the second major surface of the first electronic component (416) fig.4.
Regarding claim 11, KatKar et al discloses wherein: the first electronic component (416) comprises an antenna device proximate the first major surface; and at least part of the first major surface is devoid of the conductive material (430) [0048].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grusby (US Pub no. 2010/0078804 A1) in view of Prabhu (US Patent 9,490,195 B1).
Regarding claim 2, Grusby et al discloses all the claim limitations of claim 1 but fails to teach further comprising: an underfill layer adjacent to the first edge surface.
However, Prabhu et al discloses flipped die stacks using and adhesive (142) as an underfill at edge surface of the packaged chip (112)(col. 9, lines 49-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grusby (US Pub no. 2010/0078804 A1) in view of Tao (US Pub no. 2018/0040587 A1).
Regarding claim 8, Grusby et al discloses all the claim limitations of claim 7 but fails to teach wherein: the first portion is coupled to the second portion by a conductive structure that overlaps the first edge surface of the first electronic component.
However, Tao et al discloses vertical chips with fan-out RDL (102) having metal lines (110) that overlap die (106) fig. 1[0040] [0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grusby et al with that of Tao et al to provide electrical connection without strict alignment requirements to the chip input/output.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grusby (US Pub no. 2010/0078804 A1).
Regarding claim 19, Grusby et al discloses all the claim limitations of claim 18 and further teaches a package body(20) encapsulating the first electronic component(16), wherein: the conductive material (38)comprises conductive bumps; the first major surface of the first electronic component(16) faces a first edge of the substrate(18); and the first electronic component comprises a semiconductor die having 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the footprint and size of the chip such that a width-to-height ratio of about 5 to about 1 is achieved through routine experimentation to optimize device functionality and size. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In Re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813